03/12/2020



                                                                                            Case Number: DA 20-0057




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0057

WILLARD RUSSELL KEIGHTLEY,
Trustee of Louise Keightley Trust
and Manager of Property,
            Plaintiff and Appellee,

      v.
                                                                         GRANT OF EXTENSION
DAVID ANDREW KEIGHTLEY and
THE LOUISE KEIGHTLEY TRUST,by
and through, KATHLEEN KEIGHTLEY
JOHNS,co-Trustee,
           Defendants and Appellant.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension oftime
until April 27, 2020, to prepare, file, and serve the opening brief.

DATED this March 12, 2020



                                                                      Bowen Greenwood
                                                                      Clerk ofthe Supreme Court




c:     David Andrew Keightley, Rhett B. Nemelka


           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705